DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 16th, 2021 has been entered. Claims 1-8 and new claims 9-10 remain pending in the application. Applicant’s amendment to the Specification and Claims have overcome each and every objection, 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed August 18th, 2021.

Response to Arguments
Several of the applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicants’ argument that Hironori fails to teach each and every limitation of claim 1, specifically “calculating a distance from a position of a person included in the first image to a position of the person included in the second image”. Hironori teaches calculating the distance between the center coordinates of the “current data” of interest and the center coordinates of the “past data” of interest is derived as “distance between center coordinates” (Hironori, Paragraph 0048). Hironori teaches that the imaging device counts the number of passes of moving body based on a plurality of time-series images (Hironori, Paragraph 0021), so it means that the “current data” is in the second image and the “past data” is in the first image that was captured. Hironori also teaches that the “past data” relates to the same moving object as 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation "in a case the distance is equal or less than the second threshold and larger than the first threshold, the moving state is decided to be stopping, and in a case the distance is less than the first threshold, the moving state is decided to be moving" is different than what is described in the Specification. In Paragraph 0072, Fig. 6 is being described where the graph shows an upper limit value da that is used to judge a threshold dth according to a frame rate. As shown in Fig. 6, the region below threshold dth is called region A, the one in th and upper limit value or abnormal threshold da called region B, and the one above abnormal threshold da is called region C. In Paragraph 0072, if the calculated person moving distance between frames exists in region A, then it is determined to be stopping, and if it exists in region B then it is determined to be moving. However in claim 9, the limitation was that “in a case the distance is equal or less than the second threshold and larger than the first threshold, the moving state is decided to be stopping, and in a case the distance is less than the first threshold, the moving state is decided to be moving”, where the first threshold is threshold dth and the second threshold is abnormal threshold da. It is opposite than what is described in the Specification and Fig. 6. In Fig. 6, region A is less than the first threshold and in Paragraph 0072, moving distance that exists in region A is determined to be stopping. Region B is equal or less than the second threshold and larger than the first threshold and in Paragraph 0072, moving distance that exists in region B is determined to be moving. The examiner suggests amending the claim limitation to “in a case the distance is equal or less than the second threshold and larger than the first threshold, the moving state is decided to be moving, and in a case the distance is less than the first threshold, the moving state is decided to be stopping” in accordance to the Specification (Paragraph 0072) and Fig. 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hironori et al. (JP 2005092513 A), hereinafter Hironori (Espacenet translation provided herewith used in the following citations) in view of Komoto et al. (US 20120206597 A1), hereinafter Komoto.

Regarding claim 1, Hironori teaches a video analyzing apparatus (Hironori, Paragraph 0023, imaging apparatus 1, Fig. 2 shows a diagram illustrating a main functional configuration of the imaging apparatus 1) comprising: 
a processor (Hironori, Paragraph 0025, these functions of the calculation unit 13, which is included in the imaging apparatus 1, may be realized in software (that is, when a CPU or the like performs calculation according to a program); and 
a memory (Hironori, Paragraph 0023, A ROM 15 that stores the program and a communication unit 16 that performs data communication with the monitoring device 2) storing executable instructions which, when executed by the processor, cause the video analyzing apparatus to perform operations including: 
acquiring (Hironori, Paragraph 0021, the area 42 is repeatedly photographed at a predetermined time period, the imaging device 1 counts the number of passes of the moving body based on a plurality of time-series images obtained continuously in time by this shooting) a first image (Hironori, Paragraph 0043, the moving body information described in the passing list 65 at the start of the counting process is referred to as “past data”, the first image contains the “past data”) and a second image (Hironori, Paragraph 0043, the moving body information acquired in the latest moving body information acquisition process is referred to as “current data”, the second image contains the “current data”) captured after the first image (Hironori, has been captured by an image capturing apparatus (Hironori, Paragraph 0024, the imaging unit 12 acquires a two-dimensional image by photographing, an optical system that forms incident light, an imaging element such as a CCD that photoelectrically converts the formed light image into a signal charge); 
determining a degree of congestion of persons (Hironori, Paragraph 0006, a setting unit that counts the number of passages based on the determination result, and determines the degree of congestion of the moving body, Paragraph 0063, the threshold value setting unit 133 determines the degree of congestion) in the second image (Hironori, Paragraph 0064, the degree of congestion is determined based on the number of passing mobile bodies per unit time, Paragraph 0043, the counting process counts the moving body information relating to a moving body that has been passing through the monitoring line 41 at the time of the previous routine processing and uses the “past data” which is in the first image and “current data” which is in the second image to determine the moving body); 
calculating a distance (Hironori, Paragraph 0048, the distance between the center coordinates of the “current data” of interest, which is in the second image, and the center coordinates of the “past data” of interest, which is in the first image, is derived as “distance between center coordinates”, Paragraph 0006, acquiring the mobile object information and the distance between the positions indicated by the plurality of mobile object information obtained by the acquisition means, Paragraph 0049, Hironori teaches that the current data and past data can be determined as the same moving object or same moving person) from a position of a person included in the first image (Hironori, Paragraph 0043, the “past data” corresponds to the position of the person in the first image, Paragraph 0098, the moving object to be counted is a  to a position of the person included in the second image (Hironori, Paragraph 0043, the “current data” corresponds to the position of the person in the second image, Paragraph 0098, the moving object to be counted is a person, Paragraph 0006, information on a position where the moving body is present on the line based on the image of the slit light in the image); and 
deciding a threshold (Hironori, Paragraph 0063, the threshold value setting unit 133 determines the degree of congestion, which is a parameter indicating the degree of congestion of the moving body, and sets a larger determination threshold value as the degree of congestion is lower and the determination threshold is set smaller as the degree of congestion is higher, Paragraph 0062, when the number of moving bodies is relatively large, meaning it is congested, there is a high possibility that the moving bodies move substantially along the Y-axis direction, so determination threshold should be relatively small, when the number of moving bodies is relatively small, meaning it is not congested, the moving body may move obliquely with respect to the Y-axis direction, so determination threshold should be relatively large) to be used to determine a moving state of the person in the second image (Hironori, Paragraph 0043, the moving body information acquired in the latest moving body information acquisition process is referred to as “current data”, the second image contains the “current data”) based on the degree of congestion (Hironori, Paragraph 0063, the threshold value setting unit 133 determines the degree of congestion, which is a parameter indicating the degree of congestion of the moving body in the passage 4, and sets a larger determination threshold value as the degree of congestion is lower (the less crowded). However, the discrimination threshold is set smaller as the degree of congestion is higher (the more crowded)).

Hironori does not expressly disclose in a case that the calculated distance is larger than the threshold, the moving state of the person is decided to be moving, and in a case that the calculated distance is equal to or smaller than the threshold, the moving state of the person is decided to be stopping.
However, Komoto teaches in a case that the calculated distance (Komoto, Fig. 3, S302, calculate motion information on pixels using temporally different images to generate trajectories, S304, calculating a distance representing similarity between the trajectories, as seen in Fig. 4, the trajectory is based on the motion information of the same person on two different images) is larger than the threshold, the moving state of the person is decided to be moving (Komoto, Paragraph 0313, when the distance of trajectory is greater than a set threshold, the stationary measure assignment unit 1702 determines that the trajectory belongs to the moving object), and in a case that the calculated distance (Komoto, Fig. 3, S302, calculate motion information on pixels using temporally different images to generate trajectories, S304, calculating a distance representing similarity between the trajectories, as seen in Fig. 4, the trajectory is based on the motion information of the same person on two different images) is equal to or smaller than the threshold, the moving state of the person is decided to be stopping (Komoto, Paragraph 0313, otherwise or when the distance of trajectory is less than or equal than a set threshold , the stationary measure assignment unit 1702 determines that the trajectory belongs to the stationary object, stationary means it is in a stop state).
Hironori and Komoto are considered analogous art to the claimed invention because they are in the same field of movement detection of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Regarding claim 2, the combination of Hironori in view of Komoto teaches the video analyzing apparatus according to claim 1 (Hironori, Paragraph 0023, imaging apparatus 1, Fig. 2 shows a diagram illustrating a main functional configuration of the imaging apparatus 1), wherein the executable instructions (Hironori, Paragraph 0023, A ROM 15 that stores the program and a communication unit 16 that performs data communication with the monitoring device 2) cause the video analyzing apparatus (Hironori, Paragraph 0023, imaging apparatus 1, Fig. 2 shows a diagram illustrating a main functional configuration of the imaging apparatus 1) to perform the operations further including: 
outputting information (Hironori, Paragraph 0022, monitoring device 2 displays the number of passes of the moving body transmitted from the imaging device 1) representing the decided moving state of the person (Hironori, Paragraph 0051, once the determination is complete and the current data and past data are determined to be the same moving object based on the set threshold, the coordinates of the person will be updated in the passing list 65, Paragraph 0043, in the passing list 65, moving body information relating to a moving body that passes through a set monitoring line).

Regarding claim 3, the combination of Hironori in view of Komoto teaches the video analyzing apparatus according to claim 1 (Hironori, Paragraph 0023, imaging apparatus 1, Fig. 2 shows a diagram illustrating a main functional configuration of the imaging apparatus 1), wherein the degree of congestion (Hironori, Paragraph 0006, a setting unit that counts the number of passages based on the determination result, and determines the degree of congestion of the moving body, Paragraph 0063, the threshold value setting unit 133 determines the degree of congestion) in the second image (Hironori, Paragraph 0064, the degree of congestion is determined based on the number of passing mobile bodies per unit time, Paragraph 0043, the counting process counts the moving body information relating to a moving body that has been passing through the monitoring line 41 at the time of the previous routine processing and uses the “past data” which is in the first image and “current data” which is in the second image to determine the moving body) is determined based on a number of persons included in the second image (Hironori, Paragraph 0064, the degree of congestion is determined based on the number of passing moving body per unit time).

Regarding claim 4, the combination of Hironori in view of Komoto teaches the video analyzing apparatus according to claim 2 (Hironori, Paragraph 0023, imaging apparatus 1, Fig. 2 shows a diagram illustrating a main functional configuration of the imaging apparatus 1), wherein the information is displayed (Hironori, Paragraph 0022, the monitoring device 2 displays the number of passes of the moving body transmitted from the imaging device 1, Fig.8 and Fig. 9) in a display apparatus (Hironori, Paragraph 0022, monitoring device 2 is configured by a general computer such as a PC having a CPU, a memory, a hard disk, a display, and the like) to display an image in which for each person in the second image (Hironori, Paragraph 0043, the moving body information acquired in the latest moving body information acquisition process is referred to as “current data”, the second image contains the “current data”), a symbol representing the moving state of the person is arranged at a position of the person (Fig. 8 and Fig. 9, the circles is arranged at the position of each person in the image and the vector represents the movement of each person passing the monitoring line).

Regarding claim 5, the combination of Hinori in view of Komoto teaches the video analyzing apparatus according to claim 4 (Hironori, Paragraph 0023, imaging apparatus 1, Fig. 2 shows a diagram illustrating a main functional configuration of the imaging apparatus 1) wherein the symbol in a first display form is arranged at a position of a person of the persons in the image (Komoto, Fig. 19C, bolded cross symbol for moving object which is arranged at the position of the person in the image) , for which the distance is not less than the threshold (Komoto, Paragraph 0313, when the stationary measure of the trajectory is greater than a set threshold, the stationary measure assignment unit determines that the trajectory belongs to a moving object), and a symbol in a second display form different from the first display form is arranged at a position of a person (Komoto, Fig. 19C, regular cross symbol for stationary object which is different than the symbol for moving object and is arranged at the position of the person in the image) for which the distance is less than the threshold (Komoto, Paragraph 0313, when the stationary measure of the trajectory is less than a set threshold, the stationary measure assignment unit determines that the trajectory belongs to a stationary object).
Hironori and Komoto are considered analogous art to the claimed invention because they are in the same field of movement detection of a person. It would have been obvious to one of 

Regarding claim 7, Hironori teaches a method of controlling a video analyzing apparatus (Hironori, FIG. 1 is a schematic configuration diagram of a counting system), the method comprising: 
acquiring (Hironori, Paragraph 0021, the area 42 is repeatedly photographed at a predetermined time period, the imaging device 1 counts the number of passes of the moving body based on a plurality of time-series images obtained continuously in time by this shooting) a first image (Hironori, Paragraph 0043, the moving body information described in the passing list 65 at the start of the counting process is referred to as “past data”, the first image contains the “past data”) and a second image (Hironori, Paragraph 0043, the moving body information acquired in the latest moving body information acquisition process is referred to as “current data”, the second image contains the “current data”) captured after the first image (Hironori, Paragraph 0021, the images are time-series images so the second image is captured after the first image) has been captured by an image capturing apparatus (Hironori, Paragraph 0024, the ; 
determining a degree of congestion of persons (Hironori, Paragraph 0006, a setting unit that counts the number of passages based on the determination result, and determines the degree of congestion of the moving body, Paragraph 0063, the threshold value setting unit 133 determines the degree of congestion) in the second image (Hironori, Paragraph 0064, the degree of congestion is determined based on the number of passing mobile bodies per unit time, Paragraph 0043, the counting process counts the moving body information relating to a moving body that has been passing through the monitoring line 41 at the time of the previous routine processing and uses the “past data” which is in the first image and “current data” which is in the second image to determine the moving body); 
calculating a distance (Hironori, Paragraph 0048, the distance between the center coordinates of the “current data” of interest, which is in the second image, and the center coordinates of the “past data” of interest, which is in the first image, is derived as “distance between center coordinates”, Paragraph 0006, acquiring the mobile object information and the distance between the positions indicated by the plurality of mobile object information obtained by the acquisition means) from a position of a person included in the first image (Hironori, Paragraph 0043, the “past data” corresponds to the position of the person in the first image, Paragraph 0098, the moving object to be counted is a person, Paragraph 0006, information on a position where the moving body is present on the line based on the image of the slit light in the image) to a position of the person included in the second image (Hironori, Paragraph 0043, the “current data” corresponds to the position of the person in the second image, Paragraph 0098, ; and 
deciding a threshold (Paragraph 0064, the threshold value setting unit 133 determines the degree of congestion, which is a parameter indicating the degree of congestion of the moving body, and sets a larger determination threshold value as the degree of congestion is lower and the determination threshold is set smaller as the degree of congestion is higher, Paragraph 0062, when the number of moving bodies is relatively large, meaning it is congested, there is a high possibility that the moving bodies move substantially along the Y-axis direction, so determination threshold should be relatively small, when the number of moving bodies is relatively small, meaning it is not congested, the moving body may move obliquely with respect to the Y-axis direction, so determination threshold should be relatively large) to be used to determine a moving state of the person in the second image (Hironori, Paragraph 0043, the moving body information acquired in the latest moving body information acquisition process is referred to as “current data”, the second image contains the “current data”) based on the degree of congestion (Paragraph 0048, the distance between the center coordinates of a current data of interest and the center coordinates of the past data of interest is compared to the determination threshold to determine if the moving object is the same person, Paragraph 0051, once the determination is complete and the current data which is in the second image and past data which is in the first image are determined to be the same moving object based on the set threshold, the coordinates of the person will be updated in the passing list 65, Paragraph 0043, in the passing list 65, moving body information relating to a moving body that passes through a set monitoring line).


However, Komoto teaches in a case that the calculated distance (Komoto, Fig. 3, S302, calculate motion information on pixels using temporally different images to generate trajectories, S304, calculating a distance representing similarity between the trajectories, as seen in Fig. 4, the trajectory is based on the motion information of the same person on two different images) is larger than the threshold, the moving state of the person is decided to be moving (Komoto, Paragraph 0313, when the distance of trajectory is greater than a set threshold, the stationary measure assignment unit 1702 determines that the trajectory belongs to the moving object), and in a case that the calculated distance (Komoto, Fig. 3, S302, calculate motion information on pixels using temporally different images to generate trajectories, S304, calculating a distance representing similarity between the trajectories, as seen in Fig. 4, the trajectory is based on the motion information of the same person on two different images) is equal to or smaller than the threshold, the moving state of the person is decided to be stopping (Komoto, Paragraph 0313, otherwise or when the distance of trajectory is less than or equal than a set threshold , the stationary measure assignment unit 1702 determines that the trajectory belongs to the stationary object, stationary means it is in a stop state).
Hironori and Komoto are considered analogous art to the claimed invention because they are in the same field of movement detection of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hironori to incorporate the teachings of Komoto in a case that the calculated 

Regarding claim 8, Hironori teaches a non-transitory computer-readable storage medium storing a program which, when read and executed by a computer, causes the computer to execute the steps of a method of controlling a video analyzing apparatus (Hironori, Paragraph 0023, a ROM 15 that stores the program and a communication unit 16 that performs data communication), the method comprising: 
acquiring (Hironori, Paragraph 0021, the area 42 is repeatedly photographed at a predetermined time period, the imaging device 1 counts the number of passes of the moving body based on a plurality of time-series images obtained continuously in time by this shooting) a first image (Hironori, Paragraph 0043, the moving body information described in the passing list 65 at the start of the counting process is referred to as “past data”, the first image contains the “past data”) and a second image (Hironori, Paragraph 0043, the moving body information acquired in the latest moving body information acquisition process is referred to as “current data”, the second image contains the “current data”) captured after the first image (Hironori, Paragraph 0021, the images are time-series images so the second image is captured after the first image) has been captured by an image capturing apparatus (Hironori, Paragraph 0024, the imaging unit 12 acquires a two-dimensional image by photographing, an optical system that ; 
determining a degree of congestion of persons (Hironori, Paragraph 0006, a setting unit that counts the number of passages based on the determination result, and determines the degree of congestion of the moving body, Paragraph 0063, the threshold value setting unit 133 determines the degree of congestion) in the second image (Hironori, Paragraph 0064, the degree of congestion is determined based on the number of passing mobile bodies per unit time, Paragraph 0043, the counting process counts the moving body information relating to a moving body that has been passing through the monitoring line 41 at the time of the previous routine processing and uses the “past data” which is in the first image and “current data” which is in the second image to determine the moving body); 
calculating a distance (Hironori, Paragraph 0048, the distance between the center coordinates of the “current data” of interest, which is in the second image, and the center coordinates of the “past data” of interest, which is in the first image, is derived as “distance between center coordinates”, Paragraph 0006, acquiring the mobile object information and the distance between the positions indicated by the plurality of mobile object information obtained by the acquisition means) from a position of a person included in the first image (Hironori, Paragraph 0043, the “past data” corresponds to the position of the person in the first image, Paragraph 0098, the moving object to be counted is a person, Paragraph 0006, information on a position where the moving body is present on the line based on the image of the slit light in the image) to a position of the person included in the second image (Hironori, Paragraph 0043, the “current data” corresponds to the position of the person in the second image, Paragraph 0098, ; and 
deciding a threshold (Paragraph 0064, the threshold value setting unit 133 determines the degree of congestion, which is a parameter indicating the degree of congestion of the moving body, and sets a larger determination threshold value as the degree of congestion is lower and the determination threshold is set smaller as the degree of congestion is higher, Paragraph 0062, when the number of moving bodies is relatively large, meaning it is congested, there is a high possibility that the moving bodies move substantially along the Y-axis direction, so determination threshold should be relatively small, when the number of moving bodies is relatively small, meaning it is not congested, the moving body may move obliquely with respect to the Y-axis direction, so determination threshold should be relatively large) to be used to determine a moving state of the person in the second image (Hironori, Paragraph 0043, the moving body information acquired in the latest moving body information acquisition process is referred to as “current data”, the second image contains the “current data”) based on the degree of congestion (Paragraph 0048, the distance between the center coordinates of a current data of interest and the center coordinates of the past data of interest is compared to the determination threshold to determine if the moving object is the same person, Paragraph 0051, once the determination is complete and the current data which is in the second image and past data which is in the first image are determined to be the same moving object based on the set threshold, the coordinates of the person will be updated in the passing list 65, Paragraph 0043, in the passing list 65, moving body information relating to a moving body that passes through a set monitoring line).


However, Komoto teaches in a case that the calculated distance (Komoto, Fig. 3, S302, calculate motion information on pixels using temporally different images to generate trajectories, S304, calculating a distance representing similarity between the trajectories, as seen in Fig. 4, the trajectory is based on the motion information of the same person on two different images) is larger than the threshold, the moving state of the person is decided to be moving (Komoto, Paragraph 0313, when the distance of trajectory is greater than a set threshold, the stationary measure assignment unit 1702 determines that the trajectory belongs to the moving object), and in a case that the calculated distance (Komoto, Fig. 3, S302, calculate motion information on pixels using temporally different images to generate trajectories, S304, calculating a distance representing similarity between the trajectories, as seen in Fig. 4, the trajectory is based on the motion information of the same person on two different images) is equal to or smaller than the threshold, the moving state of the person is decided to be stopping (Komoto, Paragraph 0313, otherwise or when the distance of trajectory is less than or equal than a set threshold , the stationary measure assignment unit 1702 determines that the trajectory belongs to the stationary object, stationary means it is in a stop state).
Hironori and Komoto are considered analogous art to the claimed invention because they are in the same field of movement detection of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium of Hironori to incorporate the teachings of 

Regarding claim 10, the combination of Hironori in view of Komoto teaches the video analyzing apparatus according to claim 1 (Hironori, Paragraph 0023, imaging apparatus 1, Fig. 2 shows a diagram illustrating a main functional configuration of the imaging apparatus 1), wherein the threshold (Hironori, Paragraph 0064, the threshold value setting unit 133 determines the degree of congestion, which is a parameter indicating the degree of congestion of the moving body, and sets a larger determination threshold value as the degree of congestion is lower and the determination threshold is set smaller as the degree of congestion is higher, Paragraph 0062, when the number of moving bodies is relatively large, meaning it is congested, there is a high possibility that the moving bodies move substantially along the Y-axis direction, so determination threshold should be relatively small, when the number of moving bodies is relatively small, meaning it is not congested, the moving body may move obliquely with respect to the Y-axis direction, so determination threshold should be relatively large) is determined depending on a position of a region containing the person (Hironori, Paragraph 0069, the congestion level is determined based on the number of passing mobile bodies per unit time, Paragraph 0067, the number of moving bodies that have passed through the monitoring line 41 included in the second image (Hironori, Paragraph 0064, the degree of congestion is determined based on the number of passing mobile bodies per unit time, Paragraph 0043, the counting process counts the moving body information relating to a moving body that has been passing through the monitoring line 41 at the time of the previous routine processing and uses the “past data” which is in the first image and “current data” which is in the second image to determine the moving body).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hironori in view of Komoto and in further view of Wang et al. (US 20160133025 A1), hereinafter Wang.

Regarding claim 6, the combination of Hironori in view of Komoto teaches the video analyzing apparatus according to claim 1 (Hironori, Paragraph 0023, imaging apparatus 1, Fig. 2 shows a diagram illustrating a main functional configuration of the imaging apparatus 1), the threshold in the region (Hironori, Paragraph 0064, the threshold value setting unit 133 determines the degree of congestion, which is a parameter indicating the degree of congestion of the moving body, and sets a larger determination threshold value as the degree of congestion is lower and the determination threshold is set smaller as the degree of congestion is higher) is determined based on the degree of congestion in the region (Hironori, Paragraph 0048, the distance between the center coordinates of a current data of interest and the center coordinates of the past data of .

The combination of Hironori in view of Komoto does not expressly disclose for each of a plurality of regions set in advance in the image.
	However, Wang teaches wherein for each of a plurality of regions set in advance in the image (Wang, Abstract, projects a depth image obtained by photographing onto a height-top-view that includes the crowd and the target position then divides the height-top-view into cells before determining the density of the crowd in each cell, Paragraph 0079, Wang discloses setting a motion threshold based on the crowd density in each cell).
Wang is considered analogous art to the claimed invention because it is in the same field of crowd detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the video analyzing apparatus of the combination of Hironori in view of Komoto to perform the movement threshold determination based on a degree of density for each of a plurality of regions/cells set in advance in the image, as taught by Wang, to arrive at the claimed inventions discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to obtain good detection result from plurality of regions/cells that are set in advance in the image (Wang, Paragraph 0010). As an example, in the field of security monitoring, by detecting the crowd in .

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9, it would be allowable for disclosing wherein the threshold contains a first threshold determined by the degree of congestion and a second threshold determined by a framerate of the image capturing apparatus, and wherein, in a case the distance is larger than the second threshold, the moving state is decided to be abnormal, in a case the distance is equal or less than the second threshold and larger than the first threshold, the moving state is decided to be stopping, and in a case the distance is less than the first threshold, the moving state is decided to be moving.
The combination of Hironori in view of Komoto does not expressly disclose wherein the threshold contains a first threshold determined by the degree of congestion and a second threshold determined by a framerate of the image capturing apparatus, and wherein, in a case the distance is larger than the second threshold, the moving state is decided to be abnormal, in a case the distance is equal or less than the second threshold and larger than the first threshold, the 
Hironori teaches a threshold that is determined by the degree of congestion. However, Hironori does not expressly disclose a second threshold that is determined by the framerate. Zhang et al. (WO2017180698A1), hereinafter Zhang teaches if the acceleration of the elevator is larger than a second threshold then the elevator is in abnormal state, and if it is less than the first threshold or it doesn’t exceed the first threshold, then the elevator is not moving, and if it is exceeds the first threshold but not the second threshold then the elevator is moving (Zhang, Paragraph 0081). However, Zhang does not expressly disclose, that the first threshold is determined by the degree of congestion and the second threshold is determined by a framerate of the image capturing apparatus. Therefore claim 9 would be allowable for disclosing wherein the threshold contains a first threshold determined by the degree of congestion and a second threshold determined by a framerate of the image capturing apparatus, and wherein, in a case the distance is larger than the second threshold, the moving state is decided to be abnormal, in a case the distance is equal or less than the second threshold and larger than the first threshold, the moving state is decided to be stopping, and in a case the distance is less than the first threshold, the moving state is decided to be moving.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663